 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ROSALBA MAYORGA,

 9
                           Plaintiff,
                                                               NO. C17-0934RSL
10
                    v.

11
      STATE OF WASHINGTON,                                     ORDER DENYING MOTION FOR
      DEPARTMENT OF SOCIAL AND                                 EXTENSION OF TIME
12
      HEALTH SERVICES,

13
                           Defendant.

14

15
            This matter comes before the Court on plaintiff’s “Motion for Relief from Deadlines to
16
     File Amended Response Memorandum.” Dkt. # 39. This matter was originally scheduled for
17
     trial on September 10, 2018. On August 21, 2018, the Court continued the case management
18

19   deadlines and extended the date by which dispositive motions had to be filed until September 6,

20   2018. Defendant filed a motion for summary judgment on that date, and plaintiff timely
21   responded. The response consists of a 36 page memorandum, a 36 page declaration from
22
     plaintiff, and 188 pages of exhibits. Dkt. # 35-36.
23
            On October 4, 2018, six days after defendant filed its reply, plaintiff requested permission
24
     to replace her response memorandum with an entirely new, 24-page document. The justifications
25

26   given are that (a) plaintiff suffered a traumatic brain injury in a September 2013 accident,

27
     ORDER DENYING MOTION
28   FOR EXTENSION OF TIME - 1
 1   (b) plaintiff’s counsel had to attend to family matters on September 23rd and 24th, the last two
 2   days before the response deadline, and (c) plaintiff’s husband was ill for some unspecified
 3
     period of time and not available to assist counsel in drafting the original response. Plaintiff’s
 4
     injury, and her employer’s response thereto, gave rise to this litigation. There is no indication
 5

 6   that any new or unexpected event related to her condition prevented a response to defendant’s

 7   motion within the normal 18-day period. Counsel’s scheduling issues cannot possibly justify a
 8   second bite at the response apple. His professional calendar should have been open given the
 9
     original trial date and the advance notice of when this motion for summary judgment would be
10
     filed. His personal calendar, while less predictable, apparently impacted only the last two days of
11
     the response period. With regards to Mr. Dahlstom’s illness, he says only that he “recently”
12

13   needed to take medication and missed two week’s of work. Dkt. # 40 at 3-4. It is not clear when

14   Mr. Dahlstrom was ill, how that illness affected his ability to advise his wife, or why his input
15   was necessary given the fact that plaintiff had already submitted a lengthy declaration with the
16
     original response.1
17
            The rules of this district regarding noting dates and briefing schedules are clear. In order
18
     to obtain an extension of time after the relevant deadline has passed, plaintiff must satisfy the
19

20   good cause standard of Fed. R. Civ. P. 16. She has not done so. Plaintiff filed a timely response

21   and has not established good cause for an untimely second submission, especially when the
22   request for an extension of the briefing schedule was filed only after defendant filed its reply
23
     memorandum.
24

25
            1
26          If plaintiff is incapable of pursuing this litigation in her own right, plaintiff’s counsel shall
     immediately notify the Court of that fact.
27
     ORDER DENYING MOTION
28   FOR EXTENSION OF TIME - 2
 1        For all of the foregoing reasons, plaintiff’s motion for relief from deadline (Dkt. # 39) is
 2   DENIED.
 3

 4        Dated this 24th day of October, 2018.
 5                                            A
 6                                            Robert S. Lasnik
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION
28   FOR EXTENSION OF TIME - 3
